Citation Nr: 0627863	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO).  In June 2005, 
the veteran and his wife testified before the undersigned at 
a personal hearing conducted at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has contended that he has a bilateral hearing 
loss and tinnitus directly related to noise exposure during 
service.  He was a pilot and he stated that he was exposed to 
noise on the flight line, such as auxiliary power units, jet 
engines and drill noise from a nearby maintenance hangar.  He 
has denied that he had any hearing loss prior to his service 
and that he had not experienced noise exposure after service 
that would account for the claimed disabilities.  He has 
stated that he first noticed tinnitus during service, and 
that he still suffers from this disorder. Therefore, he 
believes that service connection should be awarded.  

The veteran's service medical records indicate that a left 
ear hearing loss was noted at the time he underwent an AOC 
examination in January 1969.  This loss was again noted on 
his March and April 1970 recruiting examinations, and on the 
July 1971, February 1973, and October 1973 annual flight 
examinations.  It was noted that this hearing loss was 
"NCD," or not considered disabling.  The July 1974 release 
to inactive duty examination again noted his left ear hearing 
loss, describing it as mild in nature.  These records made no 
reference to tinnitus.

Following service, the veteran was seen by a private 
physician from 1993 to 2001 for complaints of hearing loss.  
The left ear loss was profound, while the right was slightly 
better (although progressing).  He had a family history of 
hearing loss, reportedly his father and his grandfather.  In 
September 2000, the potential etiologies for this loss were 
endolymphatic hydrops, autoimmune inner ear disease, or 
retrocochlear pathology, such as an acoustic neuroma.  There 
was no reference to acoustic trauma as the cause.  The first 
documented complaint of tinnitus was made in September 2000.  
In January 2001, the physician stated that, in light of his 
family history, a sex-linked dominant type hearing loss 
versus an autosomal dominant hearing loss was suspected.

In November 2003, the veteran's physician submitted a 
statement in which his family history was noted (his father 
and a paternal uncle had worn hearing aids by their mid-50's 
and his two grown sons complained of trouble hearing), as was 
his reported acoustic trauma in service.  While he had worn 
ear protection, he had been told at the time that it was 
probably inadequate.  He was exposed to one rifle shot near 
his left ear at the age of 17 that had caused ear pain and 
ringing.  Tests confirmed the presence of a severe to 
moderate upward sloping hearing loss, which appeared to be 
progressive.  The physician noted that the hearing loss noted 
at his separation from service was an atypical configuration; 
this, coupled with his family history, cast doubt on the 
probability that his hearing loss was related to his military 
service.  It was commented that his original hearing test in 
1993 had not shown the usual noise-induced configuration.  It 
was stated that "[i]f a high frequency hearing loss could 
have been documented in his military records at the time of 
his exit exam, on the other hand, this would lend more 
credibility to a noise-induced etiology."

In June 2004, another statement was received from the same 
physician.  It was noted that the audiograms from 1969 to 
1973 had been reviewed (significantly, there was no mention 
made of the July 1974 separation examination).  However, it 
was noted that he had had a loss on the left at 3000 Hz at 
the time of his entrance onto active duty.  The veteran 
claimed that he had been told at the time of his separation 
from service that his hearing was worse than it had been at 
the time of his entrance.  The physician stated that "[t]his 
is verified by the existing through 1975 military records."

After reviewing this record, the Board finds that a VA 
examination would be helpful in this case.  There is 
conflicting evidence as to the cause of the veteran's 
bilateral hearing loss.  While he was exposed to loud noise 
in service, he also had a left ear hearing loss at the time 
of his entrance onto active service.  He also has a strong 
family history of hearing loss on his father's side.  The 
same private physician has rendered contradictory opinions, 
one stating that it was not probable that there was a 
relationship between his service and his hearing loss and 
tinnitus, the other suggesting that such a relationship did 
exist.  The veteran has never been afforded a VA examination 
to clear up the ambiguities in his case.  As a result, the 
Board finds that a VA examination is necessary in order to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned of service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar.3, 2006).

2.  The veteran must be afforded complete 
VA otological and audiological 
examinations.  The entire claims folder, 
to include the service medical records, 
must be made available for the examiners 
to review in conjunction with the 
examinations, and the examination reports 
must indicate that the claims folder was 
so reviewed.  The examiners must answer 
the following questions:

   (a) did the veteran have a hearing loss 
which preexisted his period of service?

   (b) if any hearing loss preexisted 
service, was it aggravated beyond its 
natural progression by that service?

   (c) if there was a preexisting hearing 
loss, was any hearing loss disability 
resulting from acoustic trauma 
superimposed upon that preexisting hearing 
loss?

   (d) is it at least as likely as not 
that the veteran's diagnosed tinnitus is 
related to acoustic trauma experienced in 
service?

All special studies deemed necessary to 
answer the above must be conducted.  The 
examiners must provide a complete 
rationale for all opinions expressed.

The veteran must be informed of the 
importance of reporting to the scheduled 
examinations and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

3.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for bilateral 
hearing loss and tinnitus must be 
readjudicated.  If the decisions remain 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

